Martin, J.
The plaintiffs are appellants from a judgment dissolving an injunction, which they had obtained to prevent the enforcing of an ordinance of the General Council laying a tax on steamboats navigating the river Mississippi. This injunction was applied for in a suit in which the constitutionality of the tax is questioned, and the reimbursement of such part of it as had been • received by the defendants demanded. The dismissal of the appeal is prayed for, on the ground, that the judgment is an interlocutory one only, and does not work an irreparable injury.
The court before dissolving the injunction, required from the defendants a bond with security, for the indemnification of the plaintiffs in case the main judgment should be in their favor. Whatever injury the dissolution of the injunction may do to the *489plaintiffs is clearly reparable by the final judgment, which will intervene in this case, if it allows the reimbursement of any mone3r paid by them after the dissolution of the injunction; especially as the court has provided for the security of the plaintiffs by a bond with surety, of which they have not complained as being insufficient.
An interlocutory judgment dissolving an injunction to restrain the levying of a sum of money claimed as a tax from the applicant, is not of a different nature from one ordering the payment of a sum of money, or its being brought into court; yet we have refused to sustain appeals from such interlocutory judgments. 7 Mart. N. S. 54, 457.

Appeal dismissed.